Case 19-80064-TLS                Doc 433       Filed 02/14/19 Entered 02/14/19 22:14:04                       Desc Main
                                              Document     Page 1 of 21



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF NEBRASKA

                                                                             )
In re:                                                                       ) Chapter 11
                                                                             )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                               ) Case No. 19-80064-TLS
                                                                             )
                             Debtors.                                        ) (Jointly Administered)
                                                                             )

                          DEBTORS’ MOTION FOR APPROVAL
                   OF A SETTLEMENT WITH COLUMN FINANCIAL, INC.
             PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 9019
                 AND AUTHORIZATION TO DEFER PERFORMANCE UNDER
               CERTAIN MASTER LEASES PURSUANT TO SECTION 365(D)(3)

             Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”)2 respectfully

 state as follows in support of this motion (this “Motion”):

                                                    Relief Requested

             1.       The Debtors respectfully seek approval of a settlement (the “Settlement”), as set

 forth and incorporated in this Motion and the Settlement Term Sheet (the “Settlement Term

 Sheet”) attached hereto as Exhibit A, between the Debtors and Column Financial, Inc. (together

 with its affiliates, successors and assignees, collectively, “Column”).


 1       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
         Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
         R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
         Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
         LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
         (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

 2       A detailed description of the Debtors and their businesses, and the facts and circumstances supporting the
         Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Russell L. Steinhorst, Chief
         Executive Officer of Specialty Retail Shops Holding Corp., in Support of Chapter 11 Petitions and First Day
         Motions [Docket No. 4] (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary
         petitions under chapter 11.



 KE 59136033
 4130-3640-1690.2
Case 19-80064-TLS       Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04            Desc Main
                                  Document     Page 2 of 21


                                    Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General

Rule 1.5 of the United States District Court for the District of Nebraska. The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are sections 105, 326, 328, 330, 331,

503(b), 506(c), 507(a), 507(b), 364(c)(1), 546(c), 726, 1113 and 1114 of title 11 of the United

States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy Rules 2002, 4001(d),

and 9019, and Rule 9013-1.C of the Nebraska Rules of Bankruptcy Procedure (the “Local

Rules”).

                                          Background

       5.      The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and

optical services departments. The Debtors are headquartered in Green Bay, Wisconsin, and as of

the Petition Date, operated approximately 367 stores in 25 states throughout the United States, as

well as e-commerce operations.      The Debtors and their non-Debtor subsidiaries generated

approximately $2.6 billion in revenue in fiscal year 2017 and currently employ approximately

14,000 people throughout the United States.



                                                2
Case 19-80064-TLS       Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04            Desc Main
                                  Document     Page 3 of 21


        6.     On January 16, 2019 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their

business and manage their properties as debtors and debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code.            The Debtors’ chapter 11 cases have been

consolidated for procedural purposes only and are being jointly administered pursuant to

Bankruptcy Rule 1015(b) [Docket No. 25]. No party has requested the appointment of a trustee

or examiner in these chapter 11 cases. On January 18, 2019, the United States Trustee for the

District of Nebraska (the “U.S. Trustee”) appointed an official committee of unsecured creditors

pursuant to section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 95].

                                           Settlement

        7.     On December 14, 2015, ShopKo Stores Operating Co., LLC (“Shopko”) and

certain affiliates of Spirit Realty, L.P. (the “Master Lease Landlords”) entered into that certain

Amended and Restated Master Lease (the “Master Lease”). Under the Master Lease, Shopko

leases 81 stores, as well as the Debtors’ headquarters and optical lab (collectively, the “Master

Lease Properties”). Column is the lender to the Master Lease Landlords.

        8.     The Master Lease Landlords are in default of their obligations to Column, and

Column is in the process of obtaining ownership and control of the Master Lease Landlords.

Indeed, any payments made to the Master Lease Landlords at this time are deposited into a lock-

box account maintained under Column’s exclusive control. In anticipation of that change of

control, the Debtors began discussions with Column seeking support for their restructuring,

including, among other things, rejecting certain Master Lease Properties and obtaining certain

rent concessions. After over a month of hard fought, arm’s-length negotiations, these efforts

bore fruit.



                                                3
Case 19-80064-TLS          Doc 433      Filed 02/14/19 Entered 02/14/19 22:14:04                     Desc Main
                                       Document     Page 4 of 21


        9.       On February 14, 2019, the Debtors and Column finalized the Settlement Term

Sheet. Subject to Column obtaining control over the Master Lease Landlords and the Court’s

approval of this Motion, the parties have agreed to the following key provisions:3

                 (a)      Commencing with accrued and unpaid rent with respect to January, 2019,
                          the Master Lease Landlords will permit the Debtors to defer up to $15
                          million in rent and other obligations owed to the Master Lease Landlords
                          as they come due under the Master Leases, until the earlier of (i) the
                          occurrence of a Sale Trigger Event, and (ii) April 16, 2019, and the Master
                          Lease Landlords shall receive an allowed superpriority administrative
                          claim in such amounts deferred (including in respect of rent and other
                          obligations payable prior to the Petition Date in January 2019 and any
                          postpetition rent and other obligations that come due prior to Column’s
                          obtaining control over the Master Leases) pursuant to section 364(c)(1) of
                          the Bankruptcy Code (the “Master Lease DIP Financing”), having priority
                          in right of payment over any and all other obligations, liabilities and
                          indebtedness of Debtors (but junior to the Post-Petition Superpriority
                          Claim,4 the Pre-Petition Adequate Protection Superpriority Claim, and the
                          Carve-Out), whether now in existence or hereafter incurred by Debtors,
                          and over any and all administrative expenses or priority claims of the kind
                          specified in, or ordered pursuant to, inter alia, sections 105, 326, 328, 330,
                          331, 503(b), 506(c), 507(a), 507(b), 364(c)(1), 546(c), 726, 1113 or 1114
                          of the Bankruptcy Code (but junior to the Post-Petition Superpriority
                          Claim, the Pre-Petition Adequate Protection Superpriority Claim, and the
                          Carve-Out) (the “Post-Petition Master Lease DIP Superpriority Claim”).
                          For the avoidance of doubt, the Debtors are not seeking to defer rent or
                          other obligations pursuant to this Motion on account of any properties not
                          described in the Settlement Term Sheet.

                 (b)      Upon a Sale Trigger Event, the dismissal of the Debtors’ chapter 11 cases,
                          the conversion of the chapter 11 cases to cases under chapter 7 of the
                          Bankruptcy Code, the failure of the Debtors to timely pay any third-party
                          obligations as required under the Master Leases (subject to a reasonable
                          opportunity to cure such failure), or the filing of a plan that is not an
                          Acceptable Plan (each a “Trigger Event”), the Post-Petition Master Lease
                          DIP Superpriority Claim shall cease to accrue (if the Master Lease DIP
                          Financing has not then been fully funded) and shall in all cases be paid in
                          full, in cash, to the account indicated below within three (3) business days
                          of a Trigger Event. Further, upon the earlier of (i) the occurrence of a

3   The below provisions are in summary form only. To the extent anything in this Motion is inconsistent with the
    Settlement Term Sheet, the terms of the Settlement Term Sheet shall control.

4   Capitalized terms used herein but not defined have the meanings ascribed to them in the Settlement Term Sheet.


                                                        4
Case 19-80064-TLS       Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04             Desc Main
                                  Document     Page 5 of 21


                      Trigger Event, and (ii) the date that the Master Lease DIP Financing has
                      been fully funded, through the date of rejection and surrender of the
                      Master Leases, any and all rent and other obligations in respect of the
                      Master Leases shall be timely paid in full, in cash, in the manner indicated
                      below in accordance with the terms of the Master Leases.

               (c)    Subject to certain terms and conditions, the Debtors are authorized to
                      reject the leases with respect to certain individual premises covered under
                      the Master Lease.

               (d)    The Master Lease Landlords shall reimburse the Debtors, without setoff,
                      recoupment, or counterclaim (other than as specified in the Term Sheet)
                      the amount of rent or other obligations owed to the Master Lease
                      Landlords in respect of certain of the Master Lease Properties, calculated
                      on a per diem basis, on account of the remaining days after such stores are
                      surrendered in the then-current billing cycle.

               (e)    Subject to Court approval of a disclosure statement for an Acceptable
                      Plan, the Master Lease Landlords agree to support, and vote any claims
                      they may have against the Debtors in favor of, the Acceptable Plan.
                      Subject to certain terms and conditions, the Master Lease Landlords shall
                      not object to an Acceptable Plan on the basis that the Debtors have not
                      vacated or surrendered possession of certain Master Lease Properties as of
                      the date of confirmation of an Acceptable Plan and waive any such
                      conditions to the approval of an Acceptable Plan.

               (f)    The Master Lease Landlords shall waive any the Post-Petition Master
                      Lease DIP Superpriority Claim upon consummation of an Acceptable Plan
                      and shall not receive a distribution on account thereof under the
                      Acceptable Plan.

               (g)    The Debtors shall reimburse Column for the cost and expenses of
                      Column’s professionals incurred in connection with the Master Lease
                      Properties; provided that the Debtors shall not be obligated to reimburse or
                      pay any of the foregoing amounts in excess of $1,000,000 in the
                      aggregate.

       10.     Absent the Settlement provided for herein, the Debtors would likely face

significant obstacles in consummating their efforts to right-size their store footprint and conduct

a value-maximizing plan sponsor marketing process. Given that the Master Lease Properties are

all governed by the Master Leases, Column would likely argue that the Debtors cannot assume




                                                5
Case 19-80064-TLS           Doc 433       Filed 02/14/19 Entered 02/14/19 22:14:04                       Desc Main
                                         Document     Page 6 of 21


the leases for certain Master Lease Properties while rejecting others.5 If Column were to succeed

on such arguments, the Debtors’ business plan and ability to consummate a going concern

transaction would be severely jeopardized.

        11.      Additionally, the proposed rent concessions would substantially improve the

Debtors’ liquidity to the benefit of all the Debtors’ stakeholders. Accordingly, the Debtors

believe that the compromises memorialized in the Settlement herein represent a sound exercise

of the Debtors’ business judgment and should be approved.

                                                 Basis for Relief

        12.      Bankruptcy Rule 9019(a) provides that, “after notice and a hearing, the court may

approve a compromise or settlement.” See Fed. R. Bankr. P. 9019(a). “To minimize litigation

and expedite the administration of a bankruptcy estate, ‘[c]ompromises are favored in

bankruptcy.” Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996). See also Will v.

Northwestern Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006) (“[s]ettlements are

favored [in bankruptcy]”); In re Key3Media Grp., Inc., 2006 WL 2842462, at *3 (D. Del. Oct. 2,

2006) (same); In re Adelphia Commc’n Corp., 361 B.R. 337, 348 (Bankr. D. Del. 2007) (same).

Settlements are considered a “normal part of the process of reorganization” and a “desirable and

wise method[] of bringing to a close proceedings otherwise lengthy, complicated and costly.”

Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599, 602 (5th Cir. 1980) (decided

under the Bankruptcy Act).

        13.      Pursuant to Bankruptcy Rule 9019(a), a bankruptcy court may, after appropriate

notice and a hearing, approve a compromise or settlement so long as the proposed settlement is

fair, equitable, and in the best interest of the estate. See, e.g., In re Carlson, No. 04-41534

5   The Debtors reserve all rights to argue the Master Leases and the leases thereunder are not a single, integrated
    agreement.


                                                          6
Case 19-80064-TLS       Doc 433     Filed 02/14/19 Entered 02/14/19 22:14:04              Desc Main
                                   Document     Page 7 of 21


(TJM), 2008 WL 345606, at *1 (Bankr. D. Neb. Jan. 7, 2008) (citation omitted). Ultimately, “the

decision to approve a settlement under [Bankruptcy] Rule 9019 is within the discretion of the

bankruptcy judge.” In re Racing Servs., Inc., 332 B.R. 581, 586 (B.A.P. 8th Cir. 2005).When

determining whether a settlement is fair, equitable, and in the best interest of an estate, courts in

Nebraska consider, among other factors, “the expense, inconvenience, and delay associated with

[the dispute] and the paramount interest of the creditors and a proper deference to their

reasonable views.” In re Brodkey Bros., Inc., No. 13-80203 (TLS), 2013 WL 5636484, at *7

(Bankr. D. Neb. Oct. 15, 2013) (citing Drexel Burnham Lambert, Inc., v. Flight Transp. Corp.

(In re Flight Transp. Corp. Sec. Litig.), 730 F.2d 1128, 1135 (8th Cir. 1984) (quoting Drexel v.

Loomis, 35 F.2d 800, 806 (8th Cir.1929))); ReGen Capital III, Inc. v. Official Comm. of

Unsec. Creditors (In re Trism, Inc.), 282 B.R. 662, 667 (B.A.P. 8th Cir.2002)). For example,

courts in Nebraska have found that a settlement is in the best interests of the estate when it

reduces attorneys’ fees that would otherwise be incurred. See, e.g., Carlson, 2008 WL 345606,

at *2.

         14.   Importantly, it is well established that a proponent of a settlement need not

convince the court that a settlement is the best possible compromise, but only that the settlement

falls within the “range of reasonable compromises.” Carlson, 2008 WL 345606, at *2 (citing

PW Enter., Inc. v. Kaler (In re Racing Servs., Inc.), 332 B.R. 581, 586 (B.A.P. 8th Cir. 2005)).

         15.   The Debtors believe that the Settlement is fair, equitable, in the best interests of

the Debtors’ estates, appropriate in the Debtors’ business judgment, and easily falls within the

range of reasonable outcomes. As set forth above, the Settlement is the culmination of hard-

fought, good faith negotiation and represents total and fair mitigation of litigation risk regarding

the Debtors’ store closings to which the Debtors would otherwise be exposed. Additionally, the



                                                 7
Case 19-80064-TLS       Doc 433     Filed 02/14/19 Entered 02/14/19 22:14:04             Desc Main
                                   Document     Page 8 of 21


Settlement will substantially improve the Debtors’ liquidity and maximize value for the Debtors’

estates. Accordingly, the Debtors respectfully request that the Court approve the Settlement as

such action is a reasonable exercise of the Debtors’ business judgment and in the best interest of

their bankruptcy estates.

       16.     Additionally, the Debtors also request authorization, pursuant to Section

365(d)(3) of the Bankruptcy Code, to extend their time for performance under the Master Lease

Properties through March 17. 2019. Just cause for this extension exists as Column, the ultimate

party in interest in respect of the Master Leases, has agreed to defer (and potentially fully waive)

those and other obligations under the Master Leases (potentially aggregating to $15 million)

conditioned solely on their obtaining control over the Master Lease Landlords prior to the

expiration of such sixty (60) day period (March 17, 2019). Without the requested relief, the

Debtors may be required to incur significant unnecessary strains on their liquidity while Column,

the ultimate party in interest under the Master Leases undertakes the process of obtaining control

over the Master Lease Landlords. Moreover, because all Master Lease payments made prior to

the date Colum takes control over the Master Lease Properties are deposited into a lock-box

account under Column’s exclusive control, no party in interest is harmed by the deferral of

postpetition rent requested herein.   In the unlikely event that Column does not obtain control

over the Master Lease Landlords prior to such date, the Debtors will be required to make the

deferred rent payments on March 17, 2019 (which in any event will be trapped into the above-

mentioned lock-box). Out of an abundance of caution, to the extent the Court does not grant the

Debtors’ extension under 365(d)(3) of the Bankruptcy Code, the Debtors request that the Court

approve the Settlement nunc pro tunc to February 14, 2019 to ensure the Debtors receive the full

benefit of the Settlement.



                                                 8
Case 19-80064-TLS       Doc 433     Filed 02/14/19 Entered 02/14/19 22:14:04              Desc Main
                                   Document     Page 9 of 21


                                              Notice

       17.     The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

the Committee; (c) the agents under the Debtors’ prepetition asset-based facility; (d) the agents

under the proposed DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility;

(f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission;

(h) the office of the attorneys general for the states in which the Debtors operate; (i) the United

States Attorney’s Office for the District of Nebraska; (j) Column; (k) the Master Lease

Landlords; and (l) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given. In light of the nature of the relief requested, the Debtors submit that no other or further

notice is required.

                                        No Prior Request

       18.     No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                 9
Case 19-80064-TLS       Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04                Desc Main
                                  Document     Page 10 of 21


         WHEREFORE, the Debtors respectfully request that the Court enter an order approving

the relief sought herein, and granting such other relief as the Court deems appropriate.

Dated: February 14, 2019              /s/ Lauren R. Goodman
 Omaha, Nebraska                      James J. Niemeier (NE Bar No. 18838)
                                      Michael T. Eversden (NE Bar No. 21941)
                                      Lauren R. Goodman (NE Bar No. 24645)
                                      MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                      First National Tower, Suite 3700
                                      1601 Dodge Street
                                      Omaha, Nebraska 68102
                                      Telephone:     (402) 341-3070
                                      Facsimile:     (402) 341-0216
                                      Email:         jniemeier@mcgrathnorth.com
                                                     meversden@mcgrathnorth.com
                                                     lgoodman@mcgrathnorth.com
                                      - and -
                                      James H.M. Sprayregen, P.C.
                                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                      Travis M. Bayer (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200
                                      Email:         james.sprayregen@kirkland.com
                                                     patrick.nash@kirkland.com
                                                     travis.bayer@kirkland.com
                                      - and -
                                      Steven Serajeddini (admitted pro hac vice)
                                      Daniel Rudewicz (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:    (212) 446-4800
                                      Facsimile:    (212) 446-4900
                                      Email:        steven.serajeddini@kirkland.com
                                                    daniel.rudewicz@kirkland.com

                                      Co-Counsel to the Debtors




4130-3640-1690.2
Case 19-80064-TLS   Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04   Desc Main
                              Document     Page 11 of 21




                                      Exhibit A

                                Settlement Term Sheet
Case 19-80064-TLS           Doc 433      Filed 02/14/19 Entered 02/14/19 22:14:04                      Desc Main
                                        Document     Page 12 of 21




                                          Shopko Master Lease Term Sheet

    Overview            This Term Sheet is between Specialty Retail Shops Holding Corp. and its
                        subsidiaries as debtors and debtors-in- possession (collectively the “Debtors”)
                        under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
                        and Column Financial, Inc. (“Column” and together with the Debtors, the
                        “Parties”), the lender to Spirit SPE Portfolio 2006-1, LLC, Spirit SPE Portfolio
                        2006-2, LLC, Spirit SPE Portfolio 2006-3, LLC , and SMTA Shopko Portfolio 1,
                        LLC (collectively, the “Master Lease Landlords”). The Master Lease
                        Landlords are in default of their obligations to Column, and Column is in the
                        process of foreclosing on the Master Lease Landlords interests in eighty-one (81)
                        of the Debtors’ stores, the Debtors’ headquarters, and the Debtors’ optical lab
                        (collectively, the “Master Lease Properties”). Except as otherwise specified
                        herein, the Parties obligations under this Term Sheet shall be subject to, and
                        become effective upon, Column obtaining control over the Master Leases
                        (defined below) and the approval of the Bankruptcy Court.
    Post-Petition       Upon Column’s obtaining control over the Master Leases, the Debtors shall be
    Master Lease        entitled to defer all rent or other obligations owed to the Master Lease Landlords
    DIP                 (up to a maximum of $15,000,000, inclusive of rent and other obligations payable
    Financing           prior to the Petition Date in January 2019, any postpetition rent and other
                        obligations that come due prior to Column’s obtaining control over the Master
                        Leases, and any amounts previously deferred pursuant to § 365(d)(3) of the
                        Bankruptcy Code (the “Master Lease DIP Financing”)) as they come due under
                        those certain leases between the Debtors and the Master Lease Landlords (the
                        “Master Leases” until the earlier of (i) the occurrence of a Sale Trigger Event,1
                        and (ii) April 16, 2019, and the Master Lease Landlords shall receive an allowed
                        superpriority administrative claim in such amounts deferred (including in respect
                        of rent and other obligations payable prior to the Petition Date in January 2019
                        and including Column’s cost and expenses of counsel and the other obligations
                        to the extent set forth under this Term Sheet) pursuant to § 364(c)(1) of the
                        Bankruptcy Code, having priority in right of payment over any and all other
                        obligations, liabilities and indebtedness of Debtors (but junior to the Post-Petition
                        Superpriority Claim, the Pre-Petition Adequate Protection Superpriority Claim,
                        and the Carve-Out), whether now in existence or hereafter incurred by Debtors,
                        and over any and all administrative expenses or priority claims of the kind
                        specified in, or ordered pursuant to, inter alia, §§ 105, 326, 328, 330, 331, 503(b),
                        506(c), 507(a), 507(b), 364(c)(1), 546(c), 726, 1113 or 1114 of the Bankruptcy
                        Code (but junior to the Post-Petition Superpriority Claim, the Pre-Petition
                        Adequate Protection Superpriority Claim, and the Carve-Out) (the “Post-Petition
                        Master Lease DIP Superpriority Claim”).


1
     Capitalized terms used herein but not defined have the meanings ascribed to them in the Final Financing Order.
Case 19-80064-TLS    Doc 433     Filed 02/14/19 Entered 02/14/19 22:14:04                Desc Main
                                Document     Page 13 of 21


                  Upon a Sale Trigger Event, the dismissal of the Debtors’ chapter 11 cases, the
                  conversion of the chapter 11 cases to cases under chapter 7 of the Bankruptcy
                  Code, the failure of the Debtors to timely pay any third-party obligations as
                  required under the Master Leases in respect of a Master Lease Property (subject
                  to a reasonable opportunity to cure such failure), or the filing of a plan that is not
                  an Acceptable Plan (as defined below) (each a “Trigger Event”), the Post-
                  Petition Master Lease DIP Superpriority Claim shall cease to accrue (if the Master
                  Lease DIP Financing has not then been fully funded) and shall in all cases be paid
                  in full, in cash, to the account indicated below (the “Deposit Account”) within
                  three (3) business days of a Trigger Event. Further, upon the earlier of (i) the
                  occurrence of a Trigger Event, and (ii) the date that the Master Lease DIP
                  Financing has been fully funded, through the date of rejection and surrender of
                  the Master Leases, any and all rent and other obligations in respect of the Master
                  Leases shall be timely paid in full, in cash, to the Deposit Account in accordance
                  with the terms of the Master Leases.

                  All payments made in connection with the Master Leases shall be paid by wire
                  transfer to the following account:

                               Bank Name: Wells Fargo, National Association
                               ABA Number: 121000248
                               Account Number: 4668492622
                               Account Name: SMTA ShopKo Portfolio I, LLC for the benefit of
                               Column Financial, Inc., as Agent for the benefit of Lender


  Authorization   Notwithstanding the provisions of the Master Leases, the Debtors may terminate
  to Reject       their obligations to continue to operate the Master Lease Properties set forth in
  Individual      Exhibit 1, and so long as such stores are surrendered in accordance with the terms
  Master Lease    and conditions specified in the applicable Master Lease (the “Return
  Properties      Conditions”) by no later than May 14, 2019, the Debtors shall not be obligated
                  to pay the Master Lease Landlords any rent or other obligations that become due
                  after May 14, 2019 in connection with the Master Leases related to the Master
                  Lease Properties identified in Exhibit 1. Commencing May 15, 2019, the Debtors
                  shall be obligated to timely pay in full, in cash, all rent and other obligations
                  specified in the Master Leases with respect to any Master Lease Property
                  identified in Exhibit 1 that is not surrendered in accordance with the Return
                  Conditions by no later than May 14, 2019.

                  For the sake of clarity, the Debtors shall in all circumstances (i) timely pay all
                  third-party obligations as required under the Master Leases in respect of the
                  Master Lease Properties identified in Exhibit 1 payable prior to the date of
                  surrender, (ii) pay, within three (3) business days after receipt of an invoice
                  therefor from the Master Lease Landlords, the allocable share of all such third-
                  party obligations payable after the date of surrender but attributable to a period
                  prior to the date of surrender in the then current billing cycle, calculated on a per

                                               2
Case 19-80064-TLS    Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04              Desc Main
                               Document     Page 14 of 21


                  diem basis, on account of the days prior to the date of surrender, and (iii) pay,
                  within three (3) business days after the occurrence of a Trigger Event, the Post-
                  Petition Master Lease DIP Superpriority Claim as set forth above.

                  The Master Lease Landlords shall reimburse the Debtors, without setoff,
                  recoupment, or counterclaim (other than any amounts as may be owed by the
                  Debtors in connection with the immediately preceding paragraph) the amount of
                  rent or other obligations owed to the Master Lease Landlords in respect of the
                  Master Lease Properties identified in Exhibit 1, calculated on a per diem basis,
                  on account of the remaining days after such stores are surrendered in the then-
                  current billing cycle.

                  The Master Lessor’s agreement to permit the Debtors to terminate and surrender
                  the Master Lease Properties identified in Exhibit 1 shall not be deemed a general
                  consent to permit the Debtors to reject individual properties subject to the Master
                  Leases and is without prejudice to, and shall have no effect upon, the Master
                  Lessor’s rights at law as a lessor under a master lease to preclude the Debtors
                  from terminating their obligations in respect to any Master Lease Property other
                  than as expressly provided for herein.
  Support of an   Subject to Bankruptcy Court approval of a disclosure statement for an Acceptable
  Acceptable      Plan, the Master Lease Landlords agree to support, and vote any claims they may
  Plan            have against the Debtors in favor of, the Acceptable Plan.

                   “Acceptable Plan” means a chapter 11 plan for the Debtors’ that (a) provides for
                  (i) the rejection of the Master Leases, (ii) the entry by the Debtors, or their
                  successors and assigns, as applicable, and the Master Lease Landlords into a new
                  master lease (the “New Master Lease”) on the effective date of the Acceptable
                  Plan (the “Effective Date”) that provides for the continued operation of the
                  Master Lease Properties identified in Exhibit 2 (with such New Master Lease to
                  be on the same terms as the Master Leases with only such changes as necessary
                  to reflect the Master Lease Properties and the revised rent terms (commencing
                  January 15, 2020) identified on Exhibit 2, and such other changes as the parties
                  may agree) and (b) in connection therewith, the Debtors or their successors or
                  assigns, as applicable, have demonstrated adequate assurance of future
                  performance of all obligations in respect of the Master Lease Properties identified
                  in Exhibit 2.

                  Commencing May 15, 2019, the Debtors shall timely pay in full, in cash, all rent
                  and other obligations specified in the Master Leases (if the Effective Date occurs
                  before May 15, 2019) or the New Master Leases (if the Effective Date occurs on
                  or after May 15, 2019), as applicable, with respect to any Master Lease Property
                  identified in Exhibit 2; provided that subject to confirmation of an Acceptable
                  Plan, commencing January 15, 2020 the Debtors shall pay the rates specified in
                  Exhibit 2 with respect to the Master Lease Properties identified on Exhibit 2.

                                              3
Case 19-80064-TLS    Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04             Desc Main
                               Document     Page 15 of 21




                  For the sake of clarity, if the Master Lease DIP Financing has not then been fully
                  funded by the Effective Date of an Acceptable Plan, the Master Lease Landlords
                  shall waive all rent and other obligations payable to the Master Lease Landlords
                  under the New Master Leases until the earlier of May 15, 2019, and the date that
                  the Master Lease DIP Financing would have been fully funded.


  Continued       The Master Lease Landlords shall not object to an Acceptable Plan on the basis
  Use of          that the Debtors have not vacated or surrendered possession of the Master Lease
  Premises        Properties identified on Exhibit 1 as of the date of confirmation of an Acceptable
                  Plan and waive any such conditions to the approval of an Acceptable Plan;
                  provided that the Debtors are otherwise in compliance with their obligations
                  described in this Term Sheet; provided, further, that neither this Term Sheet, nor
                  the Debtors’ continued use of the Master Leases Premises shall be construed as
                  an assumption of the Master Leases by the Debtors; provided, further, that the
                  Debtors shall not be considered “holdover tenant” nor shall such use give rise to
                  a new tenancy pursuant to any applicable nonbankruptcy law by virtue of the
                  Debtors’ continued use of the Master Leases Premises through the effective date
                  of an Acceptable Plan.

  Post-Petition   The Master Lease Landlords shall waive the Post-Petition Master Lease DIP
  Master Lease    Superpriority Claim upon consummation of an Acceptable Plan and shall not
  DIP             receive any distribution in respect of the Post-Petition Master Lease DIP
  Superpriority   Superpriority Claim under the Acceptable Plan.
  Claim Waiver
  Expenses        Effective upon the Parties agreement to the terms hereof, the Debtors shall
                  immediately reimburse Column for its outstanding cost and expenses of its
                  counsel, Orrick, Herrington & Sutcliffe LLP, incurred to date in connection with
                  the Master Lease Properties and the Debtors’ chapter 11 cases, and shall be
                  obligated to pay the ongoing reasonable costs and expenses of its professionals
                  during the Debtors’ chapter 11 cases promptly upon receipt of acceptable
                  invoices; provided that the Debtors shall not be obligated to reimburse or pay any
                  of the foregoing amounts in excess of $1,000,000 in the aggregate.




                                              4
Case 19-80064-TLS   Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04   Desc Main
                              Document     Page 16 of 21


                                      Exhibit 1

                       Terminated Master Lease Properties
Case 19-80064-TLS        Doc 433     Filed 02/14/19 Entered 02/14/19 22:14:04                    Desc Main
                                    Document     Page 17 of 21




                                                                                               Closing
No.   Store No.   Property NameChain Name  Address City             State       Current Rent     List
 1    L00010      Marquette -Shopko
                                S00010 1150 West Marquette
                                                       WashingtonMI   Street        805,520      Yes
 2    L00016      Escanaba -Shopko
                                S00016 2530 First Avenue
                                                       Escanaba North
                                                                    MI              608,037      Yes
 3    L00019      Watertown Shopko
                               - S00019 701 South Church
                                                       WatertownStreet
                                                                    WI              675,597      Yes
 4    L00023      Hutchinson Shopko
                                - S00023 125 Main Street
                                                       HutchinsonMN                 519,690      Yes
 5    L00026      Beloit - S00026
                               Shopko      2761 PrairieBeloit
                                                         Avenue WI                  701,582      Yes
 6    L00027      Racine - S00027
                               Shopko      4801 Washington
                                                       RacineAvenue WI              722,369      Yes
 7    L00028      Kimberly - S00028
                               Shopko      800 E. Maes Kimberly
                                                         Street     WI              754,192      Yes
 8    L00031      Kenosha - S00031
                               Shopko      5300 52nd Street
                                                       Kenosha WI                   660,006      Yes
 9    L00035      Rochester -Shopko
                                 S00035 2820 Highway   Rochester
                                                            63 SouthMN              597,644      Yes
10    L00041      Austin - S00041
                               Shopko      1209 18th Avenue
                                                       Austin Northwest
                                                                    MN              649,613      Yes
11    L00048      Norfolk - S00048
                               Shopko      2005 Krenzien
                                                       Norfolk
                                                            Drive NE                597,644      Yes
12    L00049      Aberdeen - Shopko
                               S00049 500 N. Highway   Aberdeen
                                                             281 SD                 724,398      Yes
13    L00055      Stevens PointShopko
                                   - S000551200 Main Street
                                                       Stevens PointWI              322,208      Yes
14    L00058      WorthingtonShopko
                                 - S00058 1755 North Worthington
                                                       Humiston Avenue
                                                                    MN              561,265      Yes
15    L00060      Albert Lea -Shopko
                                S00060 2610 North Albert
                                                       BridgeLeaAvenue
                                                                    MN              493,706      Yes
16    L00061      St. Cloud - S00061
                               Shopko      501 Highway St.10Cloud
                                                              SE MN                 556,068      Yes
17    L00067      Twin Falls -Shopko
                                S00067 1649 Pole Line  TwinRoad
                                                              FallsEast
                                                                    ID              498,903      Yes
18    L00070      Spokane - S00070
                               Shopko      13414 EastSpokane
                                                        Sprague Avenue
                                                                    WA              233,861      Yes
19    L00073      Union Gap -Shopko
                                 S00073 2530 Rudkin    Union
                                                         RoadGap WA                 363,783      Yes
20    L00090      Grafton - S00090
                               Shopko      1771 Wisconsin
                                                       GraftonAvenueWI              691,188      Yes
21    L00091      Logan - S00091
                               Shopko      1341 North Logan
                                                       Main StreetUT                389,768      Yes
22    L00116      Sheboygan Shopko
                                - S00116 518 S. Taylor SheboyganWI
                                                           Drive                    623,628      Yes
23    L00123      Houghton - Shopko
                               S00123 900 West MemorialHoughtonDriveMI              514,493      Yes
24    L00145      Monmouth -Shopko
                                 S00145 1190 North Monmouth
                                                       6th Street IL                358,586      Yes
25    L00637      Attica - Hometown
                               Shopko637Hometown
                                           1215 East Main
                                                       AtticaStreet IN              162,104      Yes
26    L00638      Monticello -Shopko
                                HometownHometown
                                           200
                                            638West Burnside
                                                       MonticelloRoad
                                                                    IL              176,299      Yes
27    L00639      Rockville - Hometown
                               Shopko Hometown
                                           639
                                           840 N. US Highway
                                                       Rockville41 IN                73,313      Yes
28    L00640      Tuscola - Hometown
                               Shopko Hometown
                                          640
                                           700 ProgressTuscola
                                                           BoulevardIL              157,978      Yes
29    L00643      Newaygo - Hometown
                               Shopko Hometown
                                           643
                                           91 West PineNewaygo
                                                           Lake Drive
                                                                    MI              151,918      Yes
30    L00644      Clare - Hometown
                               Shopko644Hometown
                                           11250 NorthClare
                                                         Mission Road
                                                                    MI              192,880      Yes
31    L00650      Dowagiac - Shopko
                               Hometown Hometown
                                           56419
                                            650 PokagonDowagiac
                                                             Street MI               64,792      Yes
32    L00651      Hart - Hometown
                               Shopko 651
                                        Hometown
                                           2278 North Hart
                                                       Comfort DriveMI              189,247      Yes
33    L00674      Clarion - Hometown
                               Shopko Hometown
                                         674
                                           1003 CentralClarion
                                                          Avenue West
                                                                    IA              137,600      Yes
34    L00689      Mount Ayr -Shopko
                                HometownHometown
                                           201
                                            689North Fillmore
                                                       Mount AyrStreet
                                                                    IA              164,430      Yes
35    L00703      Burlington -Shopko
                                HometownHometown
                                           300
                                            703Cross Street
                                                       Burlington KS                127,043      Yes
36    L00707      Albany - Hometown
                               Shopko Hometown
                                        707101 South Polk
                                                       AlbanyStreet MO               47,843      Yes
37    L00708      Carrollton - Shopko
                               Hometown Hometown
                                           812
                                            708 HarvestCarrollton
                                                         Hills DriveMO               47,182      Yes
38    L00710      Gallatin - Hometown
                               Shopko Hometown
                                         710
                                           212 N MainGallatin
                                                        St          MO               47,095      Yes
39    L00711      Memphis - Hometown
                               Shopko Hometown
                                           711
                                           Highway 136 Memphis
                                                          East      MO               54,018      Yes
40    L00716      Mount Carmel Shopko
                                   - Hometown
                                        Hometown
                                           1520716
                                                 West Mount
                                                       9th St CarmelIL              111,444      Yes
41    L00717      Minerva - Hometown
                               Shopko Hometown
                                          717
                                           825 Valley Street
                                                       Minerva      OH              193,868      Yes
42    L00719      Woodsfield Shopko
                                - Hometown
                                        Hometown
                                           378
                                             719Lewisville
                                                       WoodsfieldOH
                                                           Road                     165,756      Yes
43    L00756      Lander - Hometown
                               Shopko Hometown
                                        7561255 West Lander
                                                       Main StreetWY                 87,775      Yes
                                                                          Total $15,976,333      43
Case 19-80064-TLS   Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04   Desc Main
                              Document     Page 18 of 21


                                      Exhibit 2

                        Retained Master Lease Properties
Case 19-80064-TLS     Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04   Desc Main
                                Document     Page 19 of 21




 No.    Store No.   Property Name                  Chain Name
  1     HQ          Green Bay - HQ S00000          Shopko HQ
  2     L00002      Ashwaubenon - S00002           Shopko
  3     L00008      Rothschild - S00008            Shopko
  4     L00009      Marshfield - S00009            Shopko
  5     L00011      Kingsford - S00011             Shopko
  6     L00012      Wisconsin Rapids - S00012      Shopko
  7     L00015      Appleton - S00015              Shopko
  8     L00017      St. Cloud - S00017             Shopko
  9     L00021      Mankato - S00021               Shopko
 10     L00022      Mitchell - S00022              Shopko
 11     L00025      Marshall - S00025              Shopko
 12     L00030      Janesville - S00030            Shopko
 13     L00037      Lake Hallie - S00037           Shopko
 14     L00042      Oshkosh - S00042               Shopko
 15     L00050      Fond du Lac - S00050           Shopko
 16     L00051      Fort Atkinson - S00051         Shopko
 17     L00052      Mason City - S00052            Shopko
 18     L00054      Watertown - S00054             Shopko
 19     L00072      Lewiston - S00072              Shopko
 20     L00075      Missoula - S00075              Shopko
 21     L00112      Helena - S00112                Shopko
 22     L00114      Duluth - S00114                Shopko
 23     L00119      Dixon - S00119                 Shopko
 24     L00120      Monroe - S00120                Shopko
 25     L00125      Freeport - S00125              Shopko
 26     L00130      River Falls - S00130           Shopko
 27     L00133      Belvidere - S00133             Shopko
 28     L00140      Jacksonville - S00140          Shopko
 29     L00615      Clintonville - Hometown 615    Shopko Hometown
 30     L00621      Manistique - Hometown 621      Shopko Hometown
 31     L00625      Dyersville - Hometown 625      Shopko Hometown
 32     L00626      Lancaster - Hometown 626       Shopko Hometown
 33     L00630      Arcadia - Hometown 630         Shopko Hometown
 34     L00671      Waukon - Hometown 671          Shopko Hometown
 35     L00680      Perry - Hometown 680           Shopko Hometown
 36     L00733      Fergus Falls - Hometown 733    Shopko Hometown
 37     L00739      Glenwood - Hometown 739        Shopko Hometown
 38     L00768      Glasgow - Hometown 768         Shopko Hometown
 39     L00772      Powell - Hometown 772          Shopko Hometown
 40     OL980       De Pere - Optical Lab S00005   Shopko Optical Lab
  Case 19-80064-TLS        Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04            Desc Main
                                     Document     Page 20 of 21




                                                                              Revised   Change from
Address                        City               State         Current Rent   Rent     Current Rent
700 Pilgrim Way                Green Bay          WI             $1,964,433  $1,178,660    ($785,773)
301 Bay Park Square            Ashwaubenon        WI              1,397,966   1,067,442     (330,524)
1105 E. Grand Avenue           Rothschild         WI                780,060     773,793       (6,267)
1306 N. Central Avenue         Marshfield         WI                843,854     717,276     (126,578)
500 South Carpenter Avenue     Kingsford          MI                665,203     565,423      (99,781)
1100 E. Riverview Expressway   Wisconsin Rapids   WI                935,442     789,480     (145,962)
1000 W. Northland Avenue       Appleton           WI              1,086,152     941,611     (144,542)
4161 Second Street South       St. Cloud          MN              1,023,790     895,385     (128,404)
1850 Madison Avenue            Mankato            MN              1,003,002     842,902     (160,099)
1900 North Main Street         Mitchell           SD                743,157     631,683     (111,474)
1200 Susan Drive               Marshall           MN                753,551     403,551     (350,000)
2500 US Highway 14             Janesville         WI                774,338     700,323      (74,015)
2677 S. Prairie View Road      Lake Hallie        WI                623,628     596,349      (27,279)
1300 Koeller Street            Oshkosh            WI                878,276     328,276     (550,000)
616 West Johnson Street        Fond du Lac        WI                951,033     351,033     (600,000)
1425 Janesville Avenue         Fort Atkinson      WI                441,737     375,476      (66,260)
615 South Monroe               Mason City         IA                634,022     284,022     (350,000)
700 9th Avenue SE              Watertown          SD                722,369     541,439     (180,930)
2120 Thain Grade               Lewiston           ID                291,026     247,372      (43,654)
2510 South Reserve Street      Missoula           MT                862,686     733,283     (129,403)
3101 Montana Avenue            Helena             MT                711,975     605,179     (106,796)
801 West Central Entrance      Duluth             MN                909,458     409,458     (500,000)
1350 North Galena Avenue       Dixon              IL                424,620     360,927      (63,693)
405 West 8th Street            Monroe             WI                616,393     562,678      (53,715)
555 West South Street          Freeport           IL                449,807     382,336      (67,471)
1777 Paulson Road              River Falls        WI                622,378     529,021      (93,357)
1400 Big Thunder Boulevard     Belvidere          IL                660,006     294,588     (365,419)
1964 West Morton Avenue        Jacksonville       IL                784,732     494,026     (290,706)
291 S. Main St                 Clintonville       WI                156,888     143,071      (13,817)
815 East Lakeshore Drive       Manistique         MI                182,956     139,617      (43,339)
1201 12th Avenue SE            Dyersville         IA                154,280     130,349      (23,931)
1625 US Highway 61             Lancaster          WI                166,988     138,764      (28,224)
1625 Blaschko Ave              Arcadia            WI                161,675     142,759      (18,916)
819 11th Avenue SW             Waukon             IA                164,632     132,502      (32,131)
1305 141st Street              Perry              IA                 95,965      90,533       (5,432)
226 E. Lincoln Avenue          Fergus Falls       MN                174,665      93,059      (81,606)
710 Country Road 21 South      Glenwood           MN                156,833     119,001      (37,832)
804 Highway 2 West             Glasgow            MT                243,143     229,380      (13,763)
1005 US Highway 14A            Powell             WY                205,236     151,444      (53,792)
1450 West Main Avenue          De Pere            WI                254,648     254,648            -
                                                          Total $24,673,005 $18,368,120  ($6,304,885)
Case 19-80064-TLS           Doc 433    Filed 02/14/19 Entered 02/14/19 22:14:04   Desc Main
                                      Document     Page 21 of 21

Privileged & Confidential



     Closing List
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         No
         40
